9/28/2020                                                     Zvi Feiner, et al. (Release No. LR-24848; Jul. 6, 2020)

                                                                                                                         Search SEC Documents                  Go
                                                                                                                                     EXHIBIT
                                                                                                                              Company Filings | More Search Options


                                                                                                                                            16
                             ABOUT      DIVISIONS & OFFICES        ENFORCEMENT        REGULATION       EDUCATION          FILINGS       NEWS



   ENFORCEMENT
                             SEC Settles with Operators of Investment
   Accounting and Auditing
   Enforcement Releases
                             Scheme Targeting the Orthodox Jewish
   Administrative
                             Community in Chicago
   Proceedings


   ALJ Initial Decisions
                             Litigation Release No. 24848 / July 6, 2020

   ALJ Orders
                             SEC v. Zvi Feiner, et al., No. 19-CV-06269 (N.D. Ill., Sept. 19,
   Amicus / Friend of the    2019)
   Court Briefs

                             The Securities and Exchange Commission has obtained a consent judgment against                    Final Judgment
   Delinquent Filings        Chicago resident Zvi Feiner and his company FNR Healthcare, LLC for operating a
                             fraudulent scheme that targeted investors in the Orthodox Jewish community in the
   Fair Funds
                             Chicago area.

   Information for Harmed
                             The SEC's complaint, filed on September 19, 2019, alleged that Feiner, FNR, and Feiner's
   Investors
                             partner, Erez Baver, raised more than $10 million from at least 62 investors to acquire
   Litigation Releases       nursing homes and assisted living facilities throughout the Midwest. According to the
                             complaint, the defendants falsely told investors that the investments were low-risk and
   Opinions and              would generate high returns, and also misappropriated investor funds to pay
   Adjudicatory Orders       distributions to earlier investors and for their personal use. The complaint also named
                             Feiner's company Netzach Investments LLC and Baver's company Cedarbrook
   Receiverships             Management, Inc. as relief defendants for the purposes of recovering investor funds that
                             those companies received from the fraud.
   Stop Orders

                             On June 24, 2020, the U.S. District Court for the Northern District of Illinois entered a
   Trading Suspensions
                             judgment that permanently enjoins Feiner and FNR from violating the antifraud
                             provisions of Section 17(a) of the Securities Act of 1933 and Section 10(b) of the
                             Securities Exchange Act of 1934 and Rule 10b-5 thereunder. Without admitting or
                             denying the allegations in the complaint, Feiner, FNR, and Netzach consented to entry of
                             the judgment ordering them to pay disgorgement and prejudgment interest. Baver and
                             Cedarbrook previously settled the SEC's charges by agreeing to permanent injunctive
                             relief and to pay a total of $2,253,734 in disgorgement and prejudgment interest. The
                             amounts of disgorgement and prejudgment interest to be paid by all defendants and
                             relief defendants, together with the appropriateness and amounts of any civil penalties
                             imposed against Feiner, FNR, and Baver, will be determined by the court upon motion by
                             the SEC.




                                                                                                                                             Modified: July 6, 2020


      Accessibility | Budget & Performance | Careers | Contact | Contracts | Data | FOIA | Inspector General | Investor.gov | No FEAR Act & EEO Data |
                     Ombudsman | Plain Writing | Privacy & Security | Related Sites | Site Map | USA.gov | Votes | Whistleblower Protection




https://www.sec.gov/litigation/litreleases/2020/lr24848.htm                                                                                                           1/1
     Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 1 of 25 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

__________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                  Case No. 19-cv-6269
                                          )
ZVI FEINER,                               )
FNR HEALTHCARE, LLC, and                  )
EREZ BAVER,                               )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
NETZACH INVESTMENTS LLC, and              )
CEDARBROOK MANAGEMENT, INC.,              )
                                          )
                  Relief Defendants.      )
__________________________________________)


                                        COMPLAINT

       Plaintiff, the United States Securities and Exchange Commission, alleges the following

against Defendants Zvi Feiner (“Feiner”), FNR Healthcare, LLC (“FNR Healthcare”), Erez

Baver (“Baver”), and Relief Defendants Netzach Investments LLC (“Netzach”) and Cedarbrook

Management, Inc. (“Cedarbrook”):

                                     Nature of the Action

       1.     From at least 2014 to 2017, Defendants Feiner and Baver operated a fraudulent

scheme involving the misappropriation of proceeds raised through the offer and sale of

membership interests in limited liability companies (“LLCs”) that would purchase, own, and sell
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 2 of 25 PageID #:1




nursing homes and assisted living facilities. Feiner and Baver ran the scheme primarily through

Feiner’s company, Defendant FNR Healthcare, where Feiner was the Chief Executive Officer

and President, and Baver held the position of Executive Vice President. Since 2014, Feiner and

FNR Healthcare raised more than $10 million from at least 62 investors for purported

investments in four LLCs: (1) FNR Mountain Crest, LLC (“Mountain Crest”); (2) FNR NVP,

LLC (“NVP”); (3) FNR Rosewood, LLC (“Rosewood”); and (4) North Capital Group, LLC

(“North Capital”). During this same period, Baver also raised funds and solicited investors for

Mountain Crest and Rosewood.

       2.      Feiner is an ordained Orthodox Jewish rabbi and was a well-regarded figure in the

Orthodox Jewish community on Chicago’s north side and near north suburbs. As such, he

exploited those relationships by soliciting members of the Orthodox Jewish community to invest

in his scheme. Baver also solicited investors from this community.

       3.      The investment strategy promoted by Feiner and Baver involved creating LLCs

that would pool together investor funds in exchange for membership interests in the LLCs. Since

2010, Feiner raised investor funds for approximately 20 LLCs, including the four LLCs—

Mountain Crest, NVP, Rosewood, and North Capital—offered during 2014 through 2017. Baver

began raising funds from investors for certain of these entities starting in 2014.

       4.      Through the distribution of offering memoranda and/or in oral conversations, the

Defendants told investors that their funds would be used to purchase specific nursing home or

assisted living facilities and that they would earn high returns from the performance of those

investment properties. The Defendants typically represented that the previous owners of the

facilities had not maximized the revenue that the facilities could generate and that the Defendants




                                                 -2-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 3 of 25 PageID #:1




would improve the operations of the facilities to generate the high returns that they promised to

investors.

       5.      While the Defendants used some of the investor funds to purchase the facilities at

issue, they frequently misappropriated investor funds upon receipt for various purposes,

including to pay promised distributions to investors in other LLCs, to support other struggling

facilities, to pay back loans taken out on other facilities, and for their own personal use. To

accomplish this, the Defendants frequently transferred funds between the bank accounts of the

numerous LLCs, including Mountain Crest, NVP, Rosewood, and North Capital. Frequent

transfers were also made between FNR Healthcare and many of the investment LLCs.

       6.      During the relevant period, Feiner received at least $3 million from the various

LLCs involved in the scheme, including the four LLCs that raised money since 2014, for his

personal use. Netzach, an entity controlled by Feiner and owned by his family, also received at

least $6 million from FNR Healthcare and from certain investment LLCs. Baver and his

company, relief defendant Cedarbrook, received more than $2.5 million combined from the

various LLCs, including the four aforementioned LLCs, for their personal use.

       7.      On at least three occasions since 2014, Feiner sold facilities owned by other

LLCs, including FNR Vermilion, LLC (“Vermilion”), FNR Lakeview, LLC (“Lakeview”) and

FNR South Holland LLC (“South Holland”), without telling the investors, and misappropriated

the sale proceeds to support his other projects, to pay money owed to other investors and lenders,

and for personal use, rather than distributing a portion of the sales proceeds to investors as he had

promised.

       8.      To date, none of the investors in Mountain Crest, NVP, Rosewood, or North

Capital has had their investment principal returned to them. FNR Healthcare and the




                                                 -3-
      Case: 1:19-cv-06269 Document #: 1 Filed: 09/19/19 Page 4 of 25 PageID #:1




approximately twenty LLCs involved in the investment scheme have little or no remaining

assets, except, in some cases, the debt-encumbered properties.

                                      Jurisdiction and Venue

        9.      The Court has jurisdiction over this action pursuant to Sections 20 and 22 of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77t and 77v] and Sections 21 and 27 of

the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78u and 78aa].

Defendants have, directly or indirectly, made use of the means and instrumentalities of interstate

commerce, of the mails, or of the facilities of a national securities exchange in connection with

the acts, practices and courses of business alleged in this Complaint.

        10.     Venue is proper in this judicial district pursuant to Section 22 of the Securities

Act [15 U.S.C. § 77v] and Section 27 of the Exchange Act [15 U.S.C. § 78aa], because many of

the acts, transactions and courses of business constituting the violations alleged in this Complaint

occurred within the jurisdiction of this district.

                                Defendants and Relief Defendants

        11.     Zvi Feiner, age 49, is a resident of Chicago, Illinois. Feiner is the sole owner and

managing member of FNR Healthcare and was the managing member of the various LLCs that

owned the underlying facilities.

        12.     FNR Healthcare, LLC is an Illinois limited liability company Feiner formed in

2007, with its principal place of business in Skokie, Illinois. FNR Healthcare received investor

funds, either directly from investors or through transfers from other related entities.

        13.     Erez Baver, age 39, is a resident of Chicago, Illinois. Starting in 2012 and

throughout the relevant period, Baver served as the Executive Vice President of FNR Healthcare.




                                                     -4-
